Citation Nr: 0216667	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  93-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1978 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Nashville, Tennessee.  

This case was last before the Board in June 1995, when it was 
remanded for further development.  The appeal was thereafter 
terminated by the RO due to an erroneous report from the 
Social Security Administration (SSA) that the appellant had 
died in March 1998.  Once this error had been corrected, the 
RO had trouble locating the appellant because she did not 
keep them informed of her current address.  At the 
appellant's last known address, the appellant has not 
responded to the RO's requests for additional information or 
evidence, she has not cooperated with the RO's attempts to 
further develop the evidence of record, nor has she indicated 
her willingness to report for an official examination as 
directed by the Board in the June 1995 remand after failing 
to report for several such examinations scheduled by the RO.  
Accordingly, the Board will decide the appeal based upon the 
current record.  See, e.g., 38 C.F.R. § 3.655.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The appellant was treated for several acute episodes of 
depression during her first year in service.  

3.  A chronic acquired psychiatric disability was not present 
in service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and any currently 
present acquired psychiatric disability is not etiologically 
related to service.  


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplements thereto and numerous letters, the RO has 
notified the appellant of the evidence and information needed 
to substantiate her claim, the information she should provide 
to enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the veteran 
should submit if she did not desire the RO to obtain the 
evidence on her behalf.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and attempted to provide the 
appellant with an official VA examination in connection with 
the current claim.  Unfortunately, the RO's attempts to 
develop the evidentiary record in this appeal have been 
frustrated by the appellant's failure to keep the RO informed 
of her current address at all times, her failure to report 
for scheduled VA examinations, and her failure to cooperate 
with the RO in developing additional evidence relevant to her 
appeal.  The United States Court of Veterans Appeals (Court) 
has said that the duty to assist is not a one-way street.  If 
the veteran wishes help, she cannot passively wait for it in 
those circumstances where her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 5 Vet.App. 60, 68 
(1993).  Even the appellant's representative has recognized 
(in its statement of October 2002) that the evidentiary 
development in this case has been accomplished "as far as 
could be done."  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the regulations implementing it.  

II.  Factual Background

In November 1977, in connection with her medical examination 
prior to her entry on to active duty, the appellant 
specifically denied having any history of depression or 
excessive worry, or of nervous trouble of any sort.  However, 
on January 6, 1978, only two days after her entry into active 
service, she was seen at a military medical facility for 
complaints of being depressed.  At this time, she told the 
treating military physician that she had seen a doctor two 
years previously for similar complaints, only to be told that 
she had "nerves" and an inferiority complex.  After a six-
month period of treatment with this doctor, consisting only 
of advice, she felt better and was discharged from medical 
care.  After this, she said that she had experienced no 
further difficulty.  The relevant service medical records 
reflect no pertinent diagnosis at this time.  

On October 11, 1978, the appellant was again seen for 
complaints of general malaise and depression, and a clinical 
impression of depression was recorded at this time.  On 
October 26, however, a clinical impression of an adjustment 
reaction was reported.  The remainder of the extensive 
service medical records reflect no relevant complaints, 
treatment, abnormal finding or diagnosis; and the reported 
clinical psychiatric evaluation on the appellant's discharge 
medical examination in September 1981 was normal.  

In November 1984, the appellant was hospitalized at a VA 
facility for the treatment of chronic back pain.  It was felt 
by her doctors at this time that she was depressed and that 
this depression probably aggravated or exacerbated her back 
problems, but she strongly denied this.  Nevertheless, a 
diagnosis of a depressive neurosis was reported at this time.  

The appellant was hospitalized at a VA facility in May 1988 
for psychiatric treatment.  An Axis I diagnosis of an 
adjustment disorder with mixed emotional features was 
reported at this time.  In June 1988, a diagnosis of 
schizophreniform disorder was reported after the appellant 
was again hospitalized at a VA facility; and a diagnosis of 
schizophrenia followed a subsequent period of VA 
hospitalization from September 1988 to April 1989.  Later 
medical records reflect various psychotic diagnoses, usually 
some form of schizophrenia.  

A provisional diagnosis of post-traumatic stress disorder 
(together with dysthymia and chronic schizophrenia, residual 
type) resulted from a VA psychological evaluation of the 
appellant in March 1993, but this diagnosis could never be 
confirmed because of the appellant's failure to report for a 
VA examination, as directed by the Board in the June 1995 
remand.  

Extensive records, including copies of many VA medical 
records, have been received from the SSA.  In 1990, the SSA 
determined that the appellant was disabled under SSA criteria 
due to schizophrenia.  The onset of this disability was 
established by the SSA as May 9, 1988.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131.  In addition, a 
psychosis may be presumed to have been incurred or aggravated 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In the present case, the appellant was treated on several 
occasions during her first year in service for acute episodes 
of depression and for an adjustment reaction, after which she 
completed the remainder of her service obligation without 
further recorded difficulties.  There were indications that 
similar problems may have existed prior to service, but, in 
any event, service medical records show that she was not 
found to have a chronic acquired psychiatric disorder and 
that her psychiatric status was found to be normal on the 
discharge from service.  

The medical evidence does not document the presence of a 
chronic psychiatric disorder until November 1984 (over three 
years after service), when a diagnosis of a depressive 
neurosis was reported; and a psychosis was not diagnosed 
until 1988, approximately seven years after service.  
Likewise, the present record includes no medical evidence of 
a nexus between the veteran's current psychiatric disability 
and her military service.  

The evidence of a nexus between the veteran's current 
psychiatric disability and her military service is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Service connection for a psychiatric disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

